 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARK ANTHONY BROWN,                                No. 2:21-cv-0149-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    C. KISHBAUGH, et al.,
14                        Defendants.
15

16          Plaintiff proceeds without counsel in an action brought under 42 U.S.C. § 1983. He

17   requests a sixty-day extension of time to file an amended complaint in accordance with the

18   court’s June 25, 2021 order.

19          Plaintiff’s request (ECF No. 14) is granted and he has 60 days from the date this order is

20   served to file an amended complaint. The complaint need not be overly detailed. It must include

21   a short and plain statement of the facts giving rise to plaintiff’s claims. It must also clearly

22   identify each defendant, state what each defendant did to violate his rights, and include a request

23   for relief. It should not contain legal citations and does not need to include any other documents,

24   exhibits or other forms of evidence. To assist plaintiff, the Clerk of the Court shall send to him a

25   form complaint for use by prisoners in § 1983 actions.

26          So ordered.

27   Dated: July 14, 2021.

28
